DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 24, 2020, January 7, 2021 and November 3, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 7 and 16 “wherein the optical adapter defines a first direction of view in the retracted position through the first viewing port and a second direction of view in the extended position through the second viewing port” fails to further limit the structures.  Particularly, the claim only labels directions and adds no structural or functional limitations to the claimed devices, thus the claim fails to specify a further limitation.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US Patent Application Publication 2015/0133775, of record.
Regarding claim 11 Kim discloses an optical scope (title e.g. figures 1-2 probe 100), the optical scope comprising: a tube defining a conduit (e.g. probe body 110); and an optical adapter coupled to an end of the tube (see annotated figure 1 below), wherein the optical adapter defines a proximate end and a distal end, the optical adapter comprising: a casing defining a longitudinal direction (see annotated figure 1 below), wherein the casing includes a first wall (e.g. combination of housing of driver 155, first guide member 156 and section of probe body 110 immediately adjacent up to 112) and a second wall (see annotated figure 1 below), and wherein the first wall and the second wall define a first viewing port therebetween (e.g. opening containing second view window 112), and further wherein the second wall defines a second viewing port (e.g. opening containing first view window 111); a hinge (paragraph [0054] “hinge structure having a pivotal shaft”) coupled to a portion of the casing (e.g. via 152 & 155); and a reflecting lens (e.g. reflective plate 151) defining a first end separated from a second end in the longitudinal direction (see annotated figure 1 below), wherein the first end is coupled to the hinge (see annotated figure 1 below).
[AltContent: arrow][AltContent: textbox (parts of 1st wall)][AltContent: arrow][AltContent: textbox (2nd wall w/ opening containing 111)][AltContent: textbox (2nd end)][AltContent: textbox (1st end)]
    PNG
    media_image1.png
    99
    164
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Kim’s figure 2



Regarding claim 12 Kim discloses the optical scope of claim 11, as set forth above.  Kim further discloses it is further comprising an actuator (e.g. driver 155 & slider 152) coupled to a second portion of the casing and to the second end of the reflecting lens, wherein the actuator moves the reflecting lens (see figures 1 & 2) from a retracted position adjacent to the first wall (see figure 2) to an extended position (see figure 1).
Regarding claim 13 Kim discloses the optical scope of claim 12, as set forth above.  Kim further discloses wherein the first wall (see annotated figure 1 above and annotated figures 2-3 below) of the optical adapter defines a recess into which the reflecting lens resides in the retracted position (see annotated figure 1 above and annotated figures 2-3 below).
[AltContent: textbox (155)][AltContent: textbox (110)][AltContent: textbox (156)]

    PNG
    media_image2.png
    69
    725
    media_image2.png
    Greyscale

Figure 2.  Annotated portion of Kim figure 2 with boundaries of recess of the first wall.



[AltContent: textbox (recess area)][AltContent: oval]
    PNG
    media_image1.png
    99
    164
    media_image1.png
    Greyscale

Figure 3.  Annotated version of Kim’s figure 2.




Regarding claim 15 Kim discloses the optical scope of claim 12, as set forth above.  Kim further discloses wherein the first wall and the second wall of the casing are approximately parallel and extended in the longitudinal direction from the hinge toward the distal end of the optical adapter (see annotated figure 1 above).
Regarding claim 16 Kim discloses the optical scope of claim 12, as set forth above.  Kim further discloses wherein the optical adapter defines a first direction of view in the retracted position through the first viewing port and a second direction of view in the extended position through the second viewing port (see annotated figure 1 above).
Regarding claim 17 Kim discloses the optical scope of claim 12, as set forth above.  Kim further discloses wherein the hinge pivots the reflecting lens to the extended position, and wherein the extended position defines an approximately 45 degree angle relative to the first wall (see figure 1).
Regarding claim 18 Kim discloses the optical scope of claim 12, as set forth above.  Kim further discloses wherein the second viewing port is approximately 90 degrees relative to the first viewing port (see figure 1).
Regarding claim 19 Kim discloses the optical scope of claim 12, as set forth above.  Kim further discloses it is further comprising: an energy supply, wherein the energy supply provides an input energy to the actuator of the optical adapter (inherent since the paragraph [0056] indicates that it is a motor used, which would necessarily would require power to operate).
Regarding claim 1 the examiner notes that the limitations of claim 1 directed towards an optical adaptor intended to be used in an optical scope are contained in the limitations of claim 12 directed 
Regarding claim 2 Kim discloses the optical scope of claim 1, as set forth above.  Kim further discloses it is further comprising an actuator (e.g. 155 & 152) coupled to a second portion of the casing and to the second end of the reflecting lens, wherein the actuator pivots the reflecting lens (see figures 1 & 2) about the hinge from a retracted position adjacent to the first wall (see figure 2) to an extended position toward the second wall (see figure 1).
Regarding claims 3-5 and 7-9, the limitations of claims 3-5 and 7-9 are the same as the limitations of claims 13-18, respectively, and claims 3-5 and 7-9 are rejected for the same reasons.
Regarding claim 10 Kim discloses the optical scope of claim 2, as set forth above.  Kim further discloses it is further comprising a viewing lens (e.g. 112) positioned between the first wall and the second wall of the casing (see annotated figure 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication 2015/0133775, of record.
Regarding claim 6 Kim discloses the optical scope of claim 2, as set forth above.  Kim further discloses wherein the casing defines a rectangular cross section from at least the hinge to the distal end of the optical adapter (paragraph [0050] discloses the cross section “may have a circular shape, an oval shape, or a polygonal shape”).  And while a polygonal shape covers a rectangular shape Kim does not specifically disclose a rectangular shape.  It has been held that shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966; see MPEP 2144.04 IV. B.  In this case one would be motivated to have a rectangular shape to fit into rectangular openings and so an operator using the probe would be clearly able determine the direction window 111.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the polygonal cross section shape of device disclosed by Kim to specifically be rectangular for the purpose of fitting into rectangular openings and/or so an operator using the probe would be clearly able determine the side viewing window.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Patent Application Publication 2015/0133775, of record, in view of Couvillon Jr. US Patent Application Publication 2005/0027198, of record.
Regarding claim 20 Kim discloses the optical scope of claim 19, as set forth above.  Kim further discloses the actuator is an ultrasound motor (i.e. a type of electrical motor) or any other appropriate motor.  Kim does not specifically disclose an appropriate motor is an electromagnetic actuator, an KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) see MPEP 2143.  Therefore, it would be routine to a person of ordinary skill in the art before the effective filing date of the claimed inventions for the appropriate motor disclosed by Kim to be a piezoelectric as taught by Couvillon since this would be a simple substitution of one known element for another to obtain predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12-19 and 21 of U.S. Patent No. 10,761,312. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims of the instant application are broader than the claims of ‘312 any devices reading on the claims ‘312 would necessarily read on the device of instant application claims.
Instant application
10,761,312
1.  An optical adapter for an optical scope, wherein the optical scope includes a tube defining a conduit, and wherein the optical adapter is coupled to an end of the tube, and wherein the optical adapter defines a proximate end and a distal end, the optical adapter comprising: 
a casing defining a longitudinal direction, wherein the casing includes a first wall and a second wall, and wherein the first wall and the second wall define a first viewing port therebetween, and further wherein the second wall defines a second viewing port; 

a reflecting lens defining a first end separated from a second end in the longitudinal direction, wherein the first end is coupled to the hinge.

a casing defining a longitudinal direction, wherein the casing includes a first wall and a second wall, wherein the first wall and the second wall define a first viewing port therebetween, wherein the second wall defines a 
a hinge coupled to the first wall; 
a reflecting lens defining a first end separated from a second end in the longitudinal direction, wherein the first end is coupled to the hinge; and 
an actuator coupled to the first wall and to the second end of the reflecting lens, wherein the actuator pivots the reflecting lens about the hinge from a retracted position adjacent to the first wall to an extended position toward the second wall, 
wherein in the retracted position, the reflecting lens resides in the recess such that the reflecting lens is flush with the first wall.


3.  The optical adapter of claim 2, wherein the first wall defines a recess into which the reflecting lens resides in the retracted position.

4.  The optical adapter of claim 3, wherein the recess defines a depth approximately at least equal to a thickness of the reflecting lens.
2. The optical adapter of claim 1, wherein the recess defines a depth approximately at least equal to a thickness of the reflecting lens.
5.  The optical adapter of claim 2, wherein the first wall and the second wall of the casing are approximately parallel and extended in the longitudinal direction from the hinge toward the distal end of the optical adapter.
3. The optical adapter of claim 1, wherein the first wall and the second wall of the casing are approximately parallel and extended in the longitudinal direction from the hinge toward the distal end of the optical adapter.
6.  The optical adapter of claim 2, wherein the casing defines a rectangular cross section from at least the hinge to the distal end of the optical adapter.
4. The optical adapter of claim 1, wherein the casing defines a rectangular cross section from at least the hinge to the distal end of the optical adapter.
7.  The optical adapter of claim 2, wherein the optical adapter defines a first direction of view in the retracted position through the first viewing port and a second direction of view in the extended position through the second viewing port.  
5. The optical adapter of claim 1, wherein in the retracted position the optical adapter defines a first direction of view through the first viewing port and in the extended position the optical adapter defines a second direction of view through the second viewing port.
8.  The optical adapter of claim 2, wherein the hinge pivots the reflecting lens to the extended position, and wherein the extended position defines an approximately 45 degree angle or less relative to the first wall.
6. The optical adapter of claim 1, wherein the hinge pivots the reflecting lens to the extended position, and wherein the extended position defines an approximately 45 degree angle or less relative to the first wall.
9.  The optical adapter of claim 2, wherein the second viewing port is approximately 90 degrees or less relative to the first viewing port.
7. The optical adapter of claim 1, wherein the second viewing port is approximately 90 degrees or less relative to the first viewing port.
10.  The optical adapter of claim 2, further comprising a viewing lens positioned between the first wall and the second wall of the casing.
9. The optical adapter of claim 1, further comprising: a viewing lens positioned between the first wall and the second wall of the casing.
11.  An optical scope, the optical scope comprising: 

an optical adapter coupled to an end of the tube, wherein the optical adapter defines a proximate end and a distal end, the optical adapter comprising: 
a casing defining a longitudinal direction, wherein the casing includes a first wall and a second wall, and wherein the first wall and the second wall define a first viewing port therebetween, and further wherein the second wall defines a second viewing port; 
a hinge coupled to a portion of the casing; and 
a reflecting lens defining a first end separated from a second end in the longitudinal direction, wherein the first end is coupled to the hinge.


an optical adapter coupled to an end of the tube, wherein the optical adapter defines a proximate end and a distal end, the optical adapter comprising: 
a casing defining a longitudinal direction, wherein the casing includes a first wall and a second wall, wherein the first wall and the second wall define a first viewing port therebetween, wherein the second wall defines a second viewing port, and wherein the first wall defines a recess therein; 
a hinge coupled to the first wall; 
a reflecting lens defining a first end separated from a second end in the longitudinal direction, wherein the first end is coupled to the hinge; and 
an actuator coupled to the first wall and to the second end of the reflecting lens and positioned at least partially within the recess, wherein the actuator moves the reflecting lens from a retracted position adjacent to the first wall to an extended position, 
wherein in the retracted position, the reflecting lens resides in the recess such that the reflecting lens is flush with the first wall.


13.  The optical scope of claim 12, wherein the first wall of the optical adapter defines a recess into which the reflecting lens resides in the retracted position.

14.  The optical scope of claim 13, wherein the recess defines a depth approximately at least equal to a thickness of the reflecting lens.
13. The optical scope of claim 12, wherein the recess defines a depth approximately at least equal to a thickness of the reflecting lens.
15.  The optical scope of claim 12, wherein the first wall and the second wall of the casing are approximately parallel and extended in the longitudinal direction from the hinge toward the distal end of the optical adapter.
14. The optical scope of claim 12, wherein the first wall and the second wall of the casing are approximately parallel and extended in the longitudinal direction from the hinge toward the distal end of the optical adapter.
16.  The optical scope of claim 12, wherein the optical adapter defines a first direction of view in the retracted position through the first viewing port and a second direction of view in the extended position through the second viewing port.  
15. The optical scope of claim 12, wherein in the retracted position the optical adapter defines a first direction of view through the first viewing port and in the extended position the optical adapter defines a second direction of view through the second viewing port.
17.  The optical scope of claim 12, wherein the hinge pivots the reflecting lens to the extended position, and wherein the extended position defines an approximately 45 degree angle relative to the first wall.  
16. The optical scope of claim 12, wherein the hinge pivots the reflecting lens to the extended position, and wherein the extended position defines an approximately 45 degree angle relative to the first wall.

17. The optical scope of claim 12, wherein the second viewing port is approximately 90 degrees relative to the first viewing port.
19.  The optical scope of claim 12, the optical scope further comprising an energy supply, wherein the energy supply provides an input energy to the actuator of the optical adapter.
18. The optical scope of claim 12, the optical scope further comprising: an energy supply, wherein the energy supply provides an input energy to the actuator of the optical adapter.
20.  The optical scope of claim 19, wherein the actuator of the optical adapter is an electromagnetic actuator, an electrostatic actuator, or a piezoelectric actuator.  
19. The optical scope of claim 18, wherein the actuator of the optical adapter is an electromagnetic actuator, an electrostatic actuator, or a piezoelectric actuator.
1.  An optical adapter for an optical scope, wherein the optical scope includes a tube defining a conduit, and wherein the optical adapter is coupled to an end of the tube, and wherein the optical adapter defines a proximate end and a distal end, the optical adapter comprising: 
a casing defining a longitudinal direction, wherein the casing includes a first wall and a second wall, and wherein the first wall and the second wall define a first viewing port therebetween, and further wherein the second wall defines a second viewing port; 
a hinge coupled to a portion of the casing; and 
a reflecting lens defining a first end separated from a second end in the longitudinal direction, wherein the first end is coupled to the hinge.
21. An optical adapter for an optical scope, wherein the optical scope includes a tube defining a conduit, and wherein the optical adapter is coupled to an end of the tube, and wherein the optical adapter defines a proximate end and a distal end, the optical adapter comprising: 
a casing defining a longitudinal direction, wherein the casing includes a first wall and a second wall, wherein the first wall and the second wall define a first viewing port therebetween, wherein the second wall defines a second viewing port, and wherein the first wall defines a recess therein; 
a hinge fixedly coupled to the first wall; 
a reflecting lens defining a first end separated from a second end in the longitudinal direction, wherein the first end is coupled to the hinge; and 
an actuator coupled to the first wall and to the second end of the reflecting lens, wherein the actuator pivots the reflecting lens about the hinge from a retracted position adjacent to the first wall to an extended position toward the second wall, 
wherein in the retracted position, the reflecting lens resides in the recess such that the reflecting lens is flush with the first wall.
2.  The optical adapter of claim 1, further comprising an actuator coupled to a second portion of the casing and to the second end of the reflecting lens, wherein the actuator pivots the reflecting lens about the hinge from a retracted position adjacent to the first wall to an extended position toward the second wall.

3.  The optical adapter of claim 2, wherein the first wall defines a recess into which the reflecting lens resides in the retracted position.



Regarding claim 1 of the instant application, the device of the instant application claim 1 is more broadly claimed than the devices of ‘312 claims 1 and 21, therefore any device reading on the devices of ‘312 claims 1 and 21 would necessarily read on the device in instant application claim 1.  

Regarding claim 11 of the instant application, the device of the instant application claim 11 is more broadly claimed than the device of ‘312 claim 12, therefore any device reading on the devices of ‘312 claim 12 would necessarily read on the device in instant application claim 11.  
Similarly, regarding instant application claims 12-13, the claim limitations are included in limitations of ‘312 claim 12, therefore any device reading on the device of ‘312 claim 12 would necessarily read on the device in instant application claims 12-13.
Regarding claims 7 and 16 of the instant application, the limitations in 7 and 16, despite a slight difference in wording, are substantially duplicates of the limitations in ‘312 claims 5 and 15. 
Regarding claims 4-6, 8-10, 14-15 and 17-20 of the instant application, the limitations of instant application 4-6, 8-10, 14-15 and 17-20 are the same as the limitations of ‘312 claims 2-4, 6-7, 9, 13-14 and 16-19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wappler US Patent 2,002,595; in regards to a similar device with a mirror that pivots on a hinge into a recess.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              February 18, 2022